DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 12/27/2019. Claims 1-17 are now pending.
Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2017/0228529) in view of Toyota et al. (US 2009/0033636).
As Huang et al. discloses An electronic device comprising: a pixel array formed of an array of pixels, each of which forms a capacitance with at least a portion of a subject (fig.1A-para.0013, 0035- pixel array 108A-sensor surface material 114 is a material such as sapphire or glass that allows for the measurement of capacitive and/or voltage changes between the array of pixels 108A and an overlying finger to determine contours 172 of the finger; fig.5P-para.0068); 
a protective layer disposed over the pixel array (fig.1A-sensor surface material 114, glue layer 112- para.0035; fig.5P-dielectric layer 110d serves as a protective layer of electrodes 108); and 
guide walls formed and arranged in the protective layer, wherein the guide walls have a lower dielectric constant than another portion of the protective layer and are arranged at intervals corresponding to at least a width or a length of each of the pixels.
Huang et al. discloses protective layer (glue layer; dielectric layer 110d) over the electrodes (pixel array), but does not expressly disclose guide walls formed and arranged in the protective layer, wherein the guide walls have a lower dielectric constant than another portion of the protective layer and are arranged at intervals corresponding to at least a width or a length of each of the pixels.
Toyota et al. discloses guide walls formed and arranged in the protective layer (fig.2,4- spacer 300 including blocks 320), wherein the guide walls have a lower dielectric constant than another portion of the protective layer (figs.2, 4- para.0036- blocks 320 may have lower dielectric than blocks 310) and are arranged at intervals corresponding to at least a width or a length of each of the pixels (fig.2,4- para.0026- blocks 310 and 320 are in correspondence and contact with the sensor electrodes 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang et al., by implementing a spacer as disclosed by Toyota et al., so as to be disposed over the protective layer (of Huang), the motivation being to prevent false input due to capacitance variations with respect to adjacent sensor electrodes (para.0035-Toyota).

As to Claim 2, Huang et al. in view of Toyota et al. disclose wherein each of the pixels forms a capacitance with the subject in a region, which is surrounded by the guide walls disposed therearound, when viewed through the protective layer from an outer surface of the protective layer (Huang- para.0035; Toyota-figs.2, 4- para.0035, 0043).
 
As to Claim 3, Huang et al. in view of Toyota et al. disclose wherein each of the guide walls is disposed between at least two adjacent pixels when viewed through the protective layer from an outer surface of the protective layer (Huang-figs.1A, 5P- layers 114, 112, 110d; Toyota-fig.2-blocks 320 disposed between adjacent electrodes 200). 

As to Claim 4, Huang et al. in view of Toyota et al. disclose a semiconductor device mounted on a circuit board and including the pixel array (Huang-fig.2A-2B- para.0036- circuit die 102, pixel array 108 are mounted on substrate 134, which may be a printed circuit board), wherein the protective layer includes a molding layer formed to enclose the semiconductor device on the circuit board (Huang-figs.2A-2B- molding compound 116 formed around die circuit 102).



As to Claim 6, Huang et al. in view of Toyota et al. disclose a semiconductor device mounted on a circuit board and including the pixel array (Huang-fig.2A-2B- para.0036- circuit die 102, pixel array 108 are mounted on substrate 134, which may be a printed circuit board), wherein the protective layer includes a cover member mounted on the semiconductor device, and each of the guide walls includes a hole or recessed portion formed in an inner surface of the cover member and filled with a low dielectric material (Huang-figs.2A-2B- housing 202; Toyota-figs.2,4- para.0036- blocks 320 include slits 321 that form air gaps, which has a low dielectric constant).  

As to Claim 7, Huang et al. in view of Toyota et al. disclose a semiconductor device mounted on a circuit board and including the pixel array (Huang-fig.2A-2B- para.0036- circuit die 102, pixel array 108 are mounted on substrate 134, which may be a printed circuit board), wherein the protective layer includes: a molding layer formed to enclose the semiconductor device on the circuit board (Huang-figs.2A-2B- molding compound 116 formed around die circuit 102); an adhesive layer formed on a surface of the molding layer (Huang-fig.2-adhesive layer 107 lower surface of molding layer 116; adhesive layer 112 disposed over molding layer 116); and a cover member bonded to the molding layer by the adhesive layer (fig.2- housing 202; cover surface 114).

As to Claim 16, Huang et al. in view of Toyota et al. disclose wherein the guide walls are formed on at least one of the molding layer, the adhesive layer, and the cover member (Huang-figs.2- pixel array 
  
As to Claim 17, Huang et al. in view of Toyota et al. disclose wherein the adhesive layer includes: a base film having a shape corresponding to the surface of the molding layer (Huang-fig.1-2,5p- para.0034-adhesive layer 112 has a shape extending along the surface of the molding layer 116, and is disposed over dielectric layer 110; Toyota-fig.2,4- spacer layer 300); a plurality of through holes formed in the base film (Toyota-figs.2,4- discloses spacer layer including a plurality of air gaps formed by slits 321); and an adhesive applied to at least one surface of the base film (Huang-fig.1-2- adhesive 112), and the through boles or a portion of the base film between the through holes form the guide walls (Toyota-figs.2,4- spacer 300 including blocks 320 provided with slits 321 that form the air gaps))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DISMERY MERCEDES/Primary Examiner, Art Unit 2627